TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00001-CV




Charlsey Adams, an Individual, and Charlsey Adams, Ward of Lula Fae Moore,
Guardian of the Person and Estate of Charlsey Adams, Appellants


v.


Guardianship of Charlsey Adams, An Incapacitated Person, Appellee





FROM THE COUNTY COURT OF TOM GREEN COUNTY
NO. 05-G-025, HONORABLE MICHAEL D. BROWN, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellants have filed an unopposed motion to dismiss the appeal.  We grant the
motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Appellants’ Motion
Filed:   April 28, 2006